     Case 3:20-cv-00050-M Document 52 Filed 05/03/20                          Page 1 of 2 PageID 337



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

E.S., an individual,                                     §
                                                         §
        Plaintiff,                                       §
                                                         §
v.                                                       §             Civil Action No. 3:20-cv-00050-M
                                                         §
BEST WESTERN INTERNATIONAL, INC.,                        §
et al.,                                                  §
                                                         §
        Defendants.                                      §

                                                    ORDER

        Before the Court is Plaintiff’s Motion for Protective Order and Leave to Proceed

Anonymously. [ECF No. 4]. The Motion is GRANTED IN PART. It is ORDERED that

Plaintiff may proceed anonymously in all pretrial matters and will be identified by the

pseudonym, E.S., in all public pretrial filings.1 At a future date to be set in the Court’s

Scheduling Order, Plaintiff may reurge her Motion with respect to proceedings at trial. It is

FURTHER ORDERED that by May 15, 2020, Plaintiff will provide her full name, and any

known aliases, to Defendants who have appeared and the Court under seal and to other

Defendants fifteen days after they appear. Defendants may only reveal Plaintiff’s identity as

necessary in good faith to investigate Plaintiff’s claims and pursue their defenses, and

Defendants will promptly inform Plaintiff, on a continuing basis, to whom Defendants have

revealed her identity. To the extent that the parties seek to modify the limits or procedures of

Defendants’ permitted use of Plaintiff’s identity, the parties may move for such relief.




1This Order does not address whether Plaintiff may maintain the anonymity of her alleged sex traffickers, as she has
not specifically requested such relief.
Case 3:20-cv-00050-M Document 52 Filed 05/03/20   Page 2 of 2 PageID 338




   SO ORDERED.

   May 3, 2020.


                                BARBARA M. G. LYNN
                                CHIEF JUDGE




                                 -2-
